Exhibit 10.1

 

AMENDMENT NO. 1

 

Dated as of September 29, 2005

 

to

 

WAREHOUSE LOAN PURCHASE AGREEMENT

 

Dated as of March 23, 2005

 

This AMENDMENT NO. 1 (this “Amendment”) dated as of September 29, 2005 is
entered into among MWL FUNDING, INC., a Delaware corporation (the “Seller”),
CAFCO, LLC, a Delaware limited liability company, CHARTA, LLC, a Delaware
limited liability company, and CRC FUNDING, LLC, a Delaware limited liability
company, as “Conduit Purchasers”, CITIBANK, N.A., as a “Committed Purchaser”,
CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as program agent
(the “Program Agent”) for the Conduit Purchasers and the Committed Purchaser and
as a Group Agent, and COLONIAL BANK, N.A., a national banking association
(“Colonial Bank”), as “Originator”, as “Servicer” and as “Facility Custodian.”

 

WHEREAS, the Seller, the Conduit Purchasers, the Committed Purchasers, the
Program Agent, the Servicer and the Facility Custodian have entered into a
Warehouse Loan Purchase Agreement dated as of March 23, 2005 (the “Purchase
Agreement”, the terms defined in the Purchase Agreement being used herein as
defined in the Purchase Agreement unless otherwise defined herein); and

 

WHEREAS, the parties hereto have agreed to amend the Purchase Agreement on the
terms and conditions hereafter set forth.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1. Amendments to the Purchase Agreement. Effective upon the “Effective
Date” as defined in Section 2 below, the Purchase Agreement is hereby amended as
follows:

 

(a) Section 1.01 of the Purchase Agreement is amended to delete in their
entirety the defined terms “CNB Customer Concentration Excess Amount” and “CNB
Customer Concentration Limit”.

 

(b) Section 1.01 of the Purchase Agreement is amended to insert each of the
following defined terms in proper alphabetical order therein:

 

“COLB Concentration Excess Amount” means, at any time, the aggregate, for all
interests in COLB Mortgage Loans, of the amount by which (i) the Outstanding
Balance of all Pool Assets constituting interests in COLB Mortgage Loans
purchased from any CNB Customer exceeds (ii) the COLB Concentration Limit for
such CNB Customer. For the purpose of calculating the Net Conforming Pool
Balance and the Net Non-Conforming Pool Balance, the COLB Concentration Excess
Amount shall be allocated first, to Pool Assets which are included in clause
(i) of the preceding sentence



--------------------------------------------------------------------------------

and relate to Non-Conforming Mortgage Loans, and second, to Pool Assets which
are included in clause (i) of the preceding sentence and relate to Conforming
Mortgage Loans.

 

“COLB Concentration Limit” has the meaning set forth on Annex I.

 

“Direct CNB Customer Concentration Excess Amount” means, at any time, the
aggregate, for all Designated CNB Customers, of the amount by which (i) the
Outstanding Balance of Advances made to a Designated CNB Customer exceeds
(ii) the Direct CNB Customer Concentration Limit for such Designated CNB
Customer. For the purpose of calculating the Net Conforming Pool Balance and the
Net Non-Conforming Pool Balance, the Direct CNB Customer Concentration Excess
Amount shall be allocated first, to Advances which are included in clause (i) of
the preceding sentence and relate to Non-Conforming Mortgage Loans, and second,
to Advances which are included in clause (i) of the preceding sentence and
relate to Conforming Mortgage Loans.

 

“Direct CNB Customer Concentration Limit” has the meaning set forth on Annex I.

 

(c) Section 1.01 of the Purchase Agreement is amended to delete clause (ii) of
the definition of “Eligible AOT Mortgage Pool” in its entirety, and to
substitute therefor:

 

“ (ii) comprised solely of AOT Mortgage Loans (A) which are Eligible Mortgage
Loans and (B) none of which are Wet Funding Loans;”

 

(d) Section 1.01 of the Purchase Agreement is amended to delete the figure
“$1,000,000,000” in the definition of “Facility Amount” therein and to
substitute therefor “$1,500,000,000”.

 

(e) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Net Conforming Pool Balance” therein, and to substitute therefor the
following:

 

“ “Net Conforming Pool Balance” means at any time an amount equal to the
aggregate Outstanding Balance of all Eligible Assets related to Conforming Loans
which are Pool Assets at such time (including, without limitation, all Agency
AOT Mortgage Pools and all AOT Securities related thereto) minus, without
duplication, the sum of (i) the principal amount of all Assets related to
Conforming Loans included in the Bailee Concentration Excess Amount at such
time, (ii) the principal amount of all Assets related to Conforming Loans
included in the Direct CNB Customer Concentration Excess Amount at such time,
(iii) the principal amount of all Assets related to Conforming Loans included in
the AOT Concentration Excess Amount at such time, (iv) the principal amount of
all Assets relating to Conforming Loans included in the COLB Concentration
Excess Amount at such time, and (v) the principal amount of all Assets related
to Conforming Loans included in the Wet Funding Concentration Excess Amount at
such time; provided, however, that for purposes of the foregoing calculation,
the aggregate Outstanding Balance of all Eligible Assets related to Conforming
Loans which are Pool Assets made pursuant to Indirect Syndicated Loan Agreements
at any time shall be

 

2



--------------------------------------------------------------------------------

deemed to be the aggregate amount, for each such Indirect Syndicated Loan
Agreement of the positive result, if any, of:

 

OB – [CO x MIML] – [CO x MNCML]

 

where:

 

OB    =    the aggregate outstanding balance of all Advances due to the
Originator under such Indirect Syndicated Loan Agreement at such time; CO    =
   the aggregate amount of the commitment of the Originator to make Advances to
the related CNB Customer pursuant to such Indirect Syndicated Loan Agreement at
such time; MIML    =    the maximum percentage of Mortgage Loans which would not
satisfy each of the criteria of an Eligible Mortgage Loan hereunder which is
permitted to be financed pursuant to the terms of such Indirect Syndicated Loan
Agreement at such time; and MNCML    =    the maximum percentage of Eligible
Mortgage Loans which would constitute Non-Conforming Mortgage Loans hereunder
which is permitted to be financed pursuant to the terms of such Indirect
Syndicated Loan Agreement at such time.”

 

(f) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Net Non-Conforming Pool Balance” therein, and to substitute therefor the
following:

 

“ “Net Non-Conforming Pool Balance” means at any time an amount equal to the
aggregate Outstanding Balance of all Eligible Assets related to Non-Conforming
Loans which are Pool Assets at such time (including, without limitation, all
Private Issuer AOT Mortgage Pools and all AOT Securities related thereto),
minus, without duplication, the sum of (i) the principal amount of all Assets
related to Non-Conforming Loans included in the Bailee Concentration Excess
Amount at such time, (ii) the principal amount of all Assets related to
Non-Conforming Loans included in the Direct CNB Customer Concentration Excess
Amount at such time, (iii) the principal amount of all Assets related to
Non-Conforming Loans included in the AOT Concentration Excess Amount at such
time, (iv) the principal amount of all Assets relating to Conforming Loans
included in the COLB Concentration Excess Amount at such time, (v) the principal
amount of all Assets related to Non-Conforming Loans included in the Wet Funding
Concentration Excess Amount at such time, and (vi) the Non-Conforming
Concentration Excess Amount at such time; provided, however, that for purposes
of the foregoing calculation, the aggregate Outstanding Balance of all Eligible
Assets related to Non-Conforming Loans which are Pool Assets made pursuant to
Indirect Syndicated Loan Agreements at any time shall be deemed to be the
aggregate

 

3



--------------------------------------------------------------------------------

amount, for each such Indirect Syndicated Loan Agreement of the positive result,
if any, of:

 

the lesser of:         OB – [CO x MIML]; and           CO x MNCML where:        
 

OB

   =    the aggregate outstanding balance of all Advances due to the Originator
under such Indirect Syndicated Loan Agreement at such time;

CO

   =    the aggregate amount of the commitment of the Originator to make
Advances to the related CNB Customer pursuant to such Indirect Syndicated Loan
Agreement at such time;

MIML

   =    the maximum percentage of Mortgage Loans which would not satisfy each of
the criteria of an Eligible Mortgage Loan hereunder which is permitted to be
financed pursuant to the terms of such Indirect Syndicated Loan Agreement at
such time; and

MNCML

   =    the maximum percentage of Mortgage Loans which would constitute
Non-Conforming Mortgage Loans hereunder which is permitted to be financed
pursuant to the terms of such Indirect Syndicated Loan Agreement at such time.”

 

(g) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Non-Conforming Concentration Excess Amount” therein, and to substitute
therefor the following:

 

“ “Non-Conforming Concentration Excess Amount” means, at any time, the amount by
which the aggregate Outstanding Balance of all Eligible Assets, the Mortgage
Loans with respect to which are Non-Conforming Mortgage Loans, exceeds the
Non-Conforming Concentration Limit.”

 

(h) Section 1.01 of the Purchase Agreement is amended to delete the figure
“$1,000,000,000” in clause (a) of the definition of “Purchase Limit” therein and
to substitute therefor “$1,500,000,000”.

 

(i) Section 2.04 of the Purchase Agreement is hereby amended as follows:

 

(i) Section 2.04(b) of the Purchase Agreement is hereby deleted in its entirety,
and the following is substituted therefor:

 

“(b) Collections. On each day on which Interest Collections or Principal
Collections are received (or deemed received) by the Seller or the

 

4



--------------------------------------------------------------------------------

Servicer, the Seller or the Servicer, as applicable, shall allocate such
Collections in the following manner:

 

(i) first, out of such Interest Collections, ratably, pay (1) to the Servicer,
the amount of any Servicer Fee accrued and unpaid through such day, and (2) to
the Facility Custodian, the amount of any Custodian Fee accrued and unpaid
through such day;

 

(ii) second, set aside and hold in trust for the benefit of the Agents and the
Purchasers, an amount equal to the product of (x) the aggregate of the Asset
Interests, expressed as a percentage, and (y) the amount of such Interest
Collections or Principal Collections, as the case may be, on such day, which
amount shall be applied in accordance with Section 2.04(c) or (d) below, as
applicable; and

 

(ii) third, pay the balance of such Interest Collections or Principal
Collections to the Seller for application in accordance with Section 2.04(j)
below.

 

Prior to the occurrence of a Collection Trigger Event, the Servicer shall not be
required to deposit Principal Collections into the Program Agent’s Account and
shall be permitted to disburse Principal Collections pursuant to subsections
(c) and (d) below in accordance with the terms of this Agreement. From and after
the occurrence of a Collection Trigger Event, on each Business Day, prior to
11:00 a.m. (New York City time), the Seller shall, or shall cause the Servicer
to, remit all Principal Collections received (or deemed received) on or before
the immediately preceding Business Day to the Program Agent’s Account and the
Program Agent shall make the allocations set forth in clauses (i), (ii) and
(iii) above.”

 

(ii) Section 2.04(c) of the Purchase Agreement is hereby deleted in its
entirety, and the following is substituted therefor:

 

“(c) Daily Disbursements of Interest Collections. On each Business Day, prior to
12:00 p.m. (New York City time), the Seller shall, or shall cause the Servicer
to, disburse all Interest Collections set aside pursuant to Section 2.04(b)(ii)
above on such day in the following order:

 

(i) first, set aside and hold in trust, for the benefit of the Purchasers and
the Agents, an amount equal to the aggregate amount of Yield on the Capital of
all Asset Interests accrued and unpaid through such day and not previously set
aside;

 

(ii) second, set aside and hold in trust the amount of any Fees (other than
Servicer Fees and Custodian Fees) accrued and unpaid through such day;

 

5



--------------------------------------------------------------------------------

(iii) third, if any Obligations (other than Capital, Yield, Fees, the Servicer
Fee, the Custodian Fee (if any) and the Originator Fee) are then due and payable
by the Seller to any Beneficiary, the Servicer, the Facility Custodian or the
Originator, pay to each such Person (ratably in accordance with the amounts
owing to each), the Obligations so due and payable;

 

(iv) fourth, if any amounts to be disbursed from Principal Collections in
accordance with clauses (i) or (ii) of Section 2.04(d) below remain unsatisfied
on such day, disburse all Interest Collections up to the amount of any such
deficiency (which shall be deemed Principal Collections) as Principal
Collections in accordance with Section 2.04(d) below;

 

(v) fifth, set aside and hold in trust the amount of any Originator Fees accrued
and unpaid through such day; and

 

(vi) sixth, remit any remaining Interest Collections to the Seller with respect
to its interest in the Transferred Assets for application in accordance with
Section 2.04(j) below; provided, that if the conditions precedent for such
Release set forth in Section 3.02 are not satisfied, the Servicer shall retain
such Interest Collections for application on the next Business Day in accordance
with this Section 2.04.”

 

(iii) Section 2.04(d) of the Purchase Agreement is hereby amended to delete the
reference to “Section 2.04(b)(i)” in the third line thereof, and to substitute
therefor “Section 2.04(b)(ii)”.

 

(iv) Section 2.04(d) of the Purchase Agreement is hereby amended to delete the
reference to “Section 2.04(b)(i)” in clause (i) thereof, and to substitute
therefor “Section 2.04(b)(ii)”.

 

(v) Section 2.04(f) of the Purchase Agreement is hereby deleted in its entirety,
and the following is substituted therefor:

 

“(f) Disbursements of Interest Collections on each Monthly Settlement Date. On
each Monthly Settlement Date, the Servicer shall distribute the Interest
Collections held by the Servicer pursuant to Section 2.04(c), in the following
order of priority:

 

(i) first, to the Group Agent’s Accounts for distribution to the applicable
Conduit Purchasers and the Committed Purchasers that hold Asset Interests in
payment in full of all accrued and unpaid Yield thereon;

 

(ii) second, ratably to the Group Agents, the accrued and unpaid Fees (other
than Servicer Fees and Custodian Fees);

 

(iii) third, to the Group Agent’s Accounts for the ratable payment of any other
Obligations then due to the applicable Conduit Purchasers,

 

6



--------------------------------------------------------------------------------

the applicable Committed Purchasers and the Agents under the Transaction
Documents; and

 

(iv) fourth, to the Originator, the accrued and unpaid Originator Fee.”

 

(j) The Purchase Agreement is hereby amended to delete Schedule 2.14 thereto in
its entirety, and to substitute therefor the Schedule 2.14 attached hereto as
Exhibit 1.

 

(k) The Purchase Agreement is hereby amended to delete Annex G thereto in its
entirety, and to substitute therefor the Annex G attached hereto as Exhibit 2.

 

(l) The Purchase Agreement is hereby amended to delete Annex I thereto in its
entirety, and to substitute therefor the Annex I attached hereto as Exhibit 3.

 

SECTION 2. Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof (the “Effective Date”) when, and only
when, each of the following conditions precedent shall be satisfied:

 

(a) the Program Agent shall have received five (5) counterparts of this
Amendment executed by each of the parties hereto;

 

(b) the Program Agent shall have received a certificate of the secretary or
assistant secretary of each of the Seller, the Originator and the Servicer
certifying (i) and attaching true and correct copies of the Charter Documents,
together with the certification with respect to any certificate of incorporation
or formation by the secretary of state of the jurisdiction of organization of
such Person, (ii) the names and true signatures of their respective officers
authorized to sign this Amendment, and (iii) and attaching copies of the
resolutions (or similar authorization, if not a corporation) of such Person’s
board of directors (or similar governing body or Persons, if not a corporation)
approving this Amendment and the Purchase Agreement as amended hereby and
certified copies of all documents evidencing other necessary corporate or
limited liability company, as the case may be, action and governmental
approvals, if any, with respect to this Amendment and the Purchase Agreement as
amended hereby;

 

(c) each of the representations and warranties made by the Seller and Colonial
Bank in Section 3 below are true and correct;

 

(d) no event or circumstance shall have occurred which, in the judgment of the
Program Agent, could have a material adverse effect on financial markets
generally or on the financial conditions or operations of the Seller or Colonial
Bank; and

 

(e) no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing.

 

7



--------------------------------------------------------------------------------

SECTION 3. Covenants, Representations and Warranties of the Seller and Colonial
Bank.

 

(a) Upon the effectiveness of this Amendment, the Seller and Colonial Bank each
hereby (i) represents and warrants that all of its respective representations
and warranties set forth in the Purchase Agreement (as amended hereby) and each
other Transaction Document to which it is a party are true and correct as if
made on the Effective Date, except to the extent that such representations and
warranties expressly speak only as of a different date, and (ii) reaffirms all
covenants made by it in the Purchase Agreement and each of the other Transaction
Documents to which it is a party and agrees that all such covenants shall be
deemed to have been re-made as of the Effective Date.

 

(b) Each of the Seller and Colonial Bank hereby represents and warrants, as to
itself, that (i) the execution, delivery and performance of this Amendment are
within its company power and have been duly authorized by all necessary action
on its part to be taken, (ii) this Amendment has been duly executed and
delivered by it, and (iii) this Amendment and the Purchase Agreement as amended
hereby each constitutes the legal, valid and binding obligations of it, and are
enforceable against it in accordance with their respective terms.

 

(c) Each of the Seller and Colonial Bank hereby represents and warrants that,
both before and immediately after giving effect to this Amendment, no Event of
Termination or Incipient Event of Termination shall exist.

 

SECTION 4. Reference to and Effect on the Purchase Agreement.

 

(a) Upon the effectiveness of this Amendment, each reference in the Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Purchase Agreement as amended
hereby, and each reference to the Purchase Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Purchase Agreement shall mean and be a reference to the Purchase Agreement as
amended hereby.

 

(b) The Purchase Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect, as amended hereby, and are hereby ratified and confirmed, as so amended.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any of the Investors or the
Program Agent under the Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein.

 

SECTION 5. Execution in Counterparts; Headings. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment. Section headings in this Amendment are

 

8



--------------------------------------------------------------------------------

included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

SECTION 6. GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAWS PROVISIONS OTHER THAN
THOSE CONTAINED IN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401) AND
DECISIONS OF THE STATE OF NEW YORK.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

SELLER:

                        MWL FUNDING, INC.             By:                

Name:

               

Title:

   

ORIGINATOR, SERVICER

AND FACILITY CUSTODIAN:

     

COLONIAL BANK, N.A.

            By                

Name:

               

Title:

   

CONDUIT PURCHASERS:

     

CAFCO, LLC

            By:  

Citicorp North America, Inc.,
its Attorney-in-Fact

                By:                    

Name:

                   

Title:

           

CHARTA, LLC

            By:  

Citicorp North America, Inc.,
its Attorney-in-Fact

                By:                    

Name:

                   

Title:

   

 

Signature Page to

Amendment No. 1 to

Warehouse Loan Purchase Agreement



--------------------------------------------------------------------------------

       

CRC FUNDING, LLC

            By:  

Citicorp North America, Inc.,
its Attorney-in-Fact

                By:                    

Name:

                   

Title:

   

COMMITTED PURCHASER:

     

CITIBANK, N.A.

            By:                

Title:

   

PROGRAM AGENT AND

GROUP AGENT:

     

CITICORP NORTH AMERICA, INC.,
as Program Agent and Group Agent

            By:                     Vice President

 

Signature Page to

Amendment No. 1 to

Warehouse Loan Purchase Agreement